DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Claim 1 Line 2-4 states in part: “two cylinder blocks held together parallel to the axes of displacement of the pistons”. Should be changed to state: --two cylinder blocks which are held together parallel to the axes of displacement of the pistons--.
Claim 1 Line 4-5 states in part: “inlet port through which the fluid is sucked into the pumping chambers”. Should be changed to state: --inlet port through which [[the]] fluid is sucked into the pumping chambers--.
Claim 1 Line 5-6 states in part: “during the filling stroke of the pistons,”. Should be changed to state: --during [[the]] a filling stroke of the pistons,--.
Claim 1 Line 6-7 states in part: “then expelled from the pumping chambers during the emptying stroke of the pistons to at least one outlet port,”. Should be changed to state: --the fluid is then expelled from the pumping chambers during [[the]] an emptying stroke of the pistons to at least one outlet port,--.
Claim 1 Line 8-9 states in part: “outlet transfer chambers of the pump connected by”. Should be changed to state: --outlet transfer chambers of the pump which are connected by--.
Claim 1 Line 9-10 states in part: “means of the inlet and outlet connection ports”. Should be changed to state: --means of [[the]] inlet and outlet connection ports--.
Claim 1 Line 10-11 states in part: “outlet connection ports situated in the switching element”. Should be changed to state: --outlet connection ports which are situated in the switching element--.
Claim 7 Line 1 states in part: “which the profile of the cam groove”. Should be changed to state: --which [[the]] a profile of the cam groove--.
Claim 8 Line 1 states in part: “which the linear displacements of the pistons”. Should be changed to state: --which [[the]] linear displacements of the pistons--.
Claim 12 Line 1-2 states in part: “the two pumping chambers expel simultaneously to the outlet port”. Should be changed to state: --the two pumping chambers expel the fluid simultaneously to the outlet port--.
Claim 17 Line 1 states in part: “the cylinder blocks”. Should be changed to state: --the two cylinder blocks--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1: Line 7-9 states: “characterized by a switching element of the valves comprising inlet and outlet transfer chambers of the pump”. It is unclear the exact limitations the applicant is introducing here, specifically there are no valves which are moved by the claimed “switching element” thus it is unclear what the language “the valves” is referring to? Furthermore, it is unclear if the claimed “switching element” is part of a valve or if it is a valve? Therefore, it is unclear what the scope of the claim language “characterized by a switching element of the valves comprising inlet and outlet transfer chambers of the pump” is intended to cover.
Regarding Claim 3: Claim 3 recites the limitation "the linear displacement axis" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation in question will be read as: --[[the]] a linear displacement axis--.
Regarding Claim 4: Line 1-2 states: “in which the inlet and outlet ports are situated between pumping chambers.”. It is unclear the exact limitations the applicant is introducing here, specifically it is unclear if the “pumping chambers” recited in Line 2 are the same as the pumping chambers recited in Claim 1 or if they are different pumping chambers? For the purpose of examination the limitation in question will be read as: --in which the inlet and outlet ports are situated between the two pumping chambers.--.
Regarding Claim 5: Claim 5 recites the limitation "the outlet flow rate" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation in question will be read as: --[[the]] an outlet flow rate--.
Regarding Claim 5: Claim 5 recites the phrase "preferably" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 6: Claim 6 recites the limitation "the rotor" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation in question will be read as: --[[the]] a rotor--.
Regarding Claim 9: Claim 9 recites the limitation "the parts" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation in question will be read as: --[[the]] parts--.
Regarding Claim 10: Claim 10 recites the limitations "the sum", "the reduced flow rates", "the emptying start and emptying end segments", "the nominal flow rate", and "the emptying segment" in Line 1-2.  There is insufficient antecedent basis for these limitations in the claim.
Regarding Claim 11: Claim 11 recites the limitation "the driving mechanism" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation in question will be read as: --[[the]] a driving mechanism--.
Regarding Claim 12: Claim 12 recites the limitation "the cam groove" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation in question will be read as: --[[the]] a cam groove--.
Regarding Claim 12: Claim 12 recites the limitation "the rotor" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation in question will be read as: --[[the]] a rotor--.
Regarding Claim 13: Claim 13 recites the limitations "the seal", and "the movable and fixed parts" in Line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 13-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Junod US 2017/0234307.

    PNG
    media_image1.png
    560
    1297
    media_image1.png
    Greyscale
 Annotated Figure 9 of Junod US 2017/0234307 (Attached Figure 1)
Regarding Claim 1: Junod US 2017/0234307 does disclose the limitations: A pump with an interchangeable fluidic module (the interchangeable fluidic module is defined by the sum of its parts) comprising at least two pistons (23,23’, see Fig 9, ¶0032) placed in two opposing pumping chambers (24,24’, see Fig 9, ¶0032) situated respectively in two cylinder blocks (see Annotated Figure 9 of Junod US 2017/0234307 (Attached Figure 1) above) which are held together parallel to the axes of displacement of the pistons (Attached Figure 1) and having at least one inlet port (8, ¶0033) through which fluid (i.e. fluid in communication with inlet port 8, ¶0038-¶0039) is sucked into the pumping chambers during a filling stroke of the pistons (i.e. when the pistons 23/23’ are moved from top dead center to bottom dead center, the fluid flows due to the negative pressure generated in the pumping chambers 24/24’, ¶0031-¶0040), the fluid is then expelled from the pumping chambers during an emptying stroke of the pistons (i.e. when the pistons 23/23’ are moved from bottom dead center to top dead center, the fluid flows due to the positive pressure generated in the pumping chambers 24/24’, ¶0031-¶0040) to at least one outlet port (9, ¶0033), characterized by a switching element of the valves (12, ¶0033-¶0034, see Figs 3-4, and 13-14) comprising inlet and outlet transfer chambers of the pump (i.e. 51 and 51’ are the inlet and outlet transfer chambers) which are connected by means of inlet and outlet connection ports (i.e. 54 and 55 are the inlet and outlet connection ports) which are situated in the switching element of the valves (as seen in Fig 13 elements 54 & 55 are situated in element 12).
Regarding Claim 2: Junod US 2017/0234307 does disclose the limitations: in which the switching element of the valves 12 is placed between the cylinder blocks parallel to the pistons (Attached Figure 1, the ring shaped portion in the middle of Fig 9 when considered from what is shown in Fig 7 and Fig 8, corresponds to the feature indicated by element 12 in Fig 7 and the feature indicated by element 57 which is part of element 12 as seen in Fig 13, and as shown in Fig 9 and Attached Figure 1, that portion of element 12 is placed between the cylinder blocks, and the ring shaped cross section is shown as being parallel to the pistons in Fig 9).
Regarding Claim 3: Junod US 2017/0234307 does disclose the limitations: in which a linear displacement axis of the switching element of the valves (Attached Figure 1) is parallel to the pistons (as seen in Fig 9 & Attached Figure 1, the linear displacement axis of the ring shaped cross section in Fig 9 is shown as being parallel to the pistons in Fig 9).
Regarding Claim 4: Junod US 2017/0234307 does disclose the limitations: in which the inlet and outlet ports are situated between the two pumping chambers (as seen in Figure 9 & Attached Figure 1, the un-numbered tube like features in Figure 9 which correspond to the inlet and outlet ports 8,9 are located between the two pumping chambers 24,24’).
Regarding Claim 5: Junod US 2017/0234307 does disclose the limitations: in which an outlet flow rate (i.e. rate of pressurized fluid leaving the pump from outlet 9, ¶0031, ¶0037, ¶0044; additionally it is noted that the outlet flow of Junod is capable of being continuously supplied ¶0044 and even (i.e. the outlet flow being generally smooth and/or having laminar flow)).
Regarding Claim 6: Junod US 2017/0234307 does disclose the limitations: in which a rotor (31,33, Fig 10, ¶0036) comprises a cam groove (=oblong opening 35 in element 33, ¶0035-¶0036) actuating displacement of the pistons (¶0036,¶0039, operation of the rotor causes element 32 to engage groove 35 which moves element 33 and the pistons 23,23’ via holding elements 20,20’ and V-shaped openings 21,21’ causing displacement of the pistons).

    PNG
    media_image2.png
    1059
    1387
    media_image2.png
    Greyscale
 Annotated Figure 10 of Junod US 2017/0234307 (Attached Figure 2)
Regarding Claim 7: Junod US 2017/0234307 does disclose the limitations: in which a profile of the cam groove (i.e. inner profile of cam groove 35) is composed of six segments (see Annotated Figure 10 of Junod US 2017/0234307 (Attached Figure 2) above, as seen in the Figure the inner profile of cam groove 35 is composed of the six segments indicated in Attached Figure 2).
Regarding Claim 8: Junod US 2017/0234307 does disclose the limitations: in which linear displacements of the pistons are independent of one another (since the pistons 23,23’ are not rigidly connected to each other, linear displacement of the pistons 23,23’ in the prior art of Junod are independent of one another).
Regarding Claim 9: Junod US 2017/0234307 does disclose the limitations: in which parts of the interchangeable fluidic module are made of plastic and disposable (in the prior art of Junod, ¶0006, ¶0048, & ¶0050 state that the constituent elements (i.e. parts) of the pump are plastic and disposable).
Regarding Claim 11: Junod US 2017/0234307 does disclose the limitations: in which a driving mechanism (2,31 Figs 3-8, ¶0037-¶0039) of the pistons and of the switching element of the valves (the drive moves the pistons 23,23’ and element 12 via element 31 ¶0035-¶0039) is outside of the interchangeable fluidic module (as seen in Fig 3 & Fig 4, drive mechanism 2 is located outside of element 6 where the pistons are located in the interchangeable fluidic module).
Regarding Claim 13: Junod US 2017/0234307 does disclose the limitations: in which a seal 15 between movable (i.e. movable part = element 12) and fixed parts (i.e. fixed part = pump body ) of the interchangeable fluidic module (sealing element 15 is located between movable and fixed parts of the claimed interchangeable fluidic module, ¶0031) is produced with at least one elastomer (the sealing elements (e.g. sealing element 15) are over molded elastomer elements ¶0049).
Regarding Claim 14: Junod US 2017/0234307 does disclose the limitations: in which the switching element of the valves 12 is cylindrical (as seen in Fig 13 element 12 is cylindrical).
Regarding Claim 16: Junod US 2017/0234307 does disclose the limitations: in which the inlet port 8 and/or the outlet port 9 are placed on the cylinder blocks (as seen in Fig 3 and Fig 6 the inlet port 8 and/or outlet port 9 are located (i.e. placed) on element 6 where the cylinder blocks are formed).
Regarding Claim 17: Junod US 2017/0234307 does disclose the limitations: in which the two cylinder blocks (Attached Figure 1) are produced in a single piece (as seen in Fig 9 and Attached Figure 1, the two cylinder blocks are produced in a single piece).
Claim(s) 1, 5, 8-10, 12-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Navarro US 2015/0147210.

    PNG
    media_image3.png
    632
    1324
    media_image3.png
    Greyscale

Annotated Figure 7c of Navarro US 2015/0147210 (Attached Figure 3)
Regarding Claim 1: Navarro US 2015/0147210 does disclose the limitations: A pump with an interchangeable fluidic module (the interchangeable fluidic module is defined by the sum of its parts) comprising at least two pistons (5,5’, ¶0068) placed in two opposing pumping chambers (18,21 /18’,21’ ¶0068-¶0069) situated respectively in two cylinder blocks (see Annotated Figure 7c of Navarro US 2015/0147210 (Attached Figure 3) above) which are held together parallel to the axes of displacement of the pistons (Attached Figure 3) and having at least one inlet port (14) through which fluid is sucked into the pumping chambers (¶0070-¶0072) during a filling stroke of the pistons (i.e. during the filling phase of the chambers, the filling phase of the chambers corresponds to a filling stroke of the pistons, ¶0070-¶0072), the fluid is then expelled from the pumping chambers (¶0070-¶0072) during an emptying stroke of the pistons (i.e. during the draining phase of the chambers, the draining phase of the chambers corresponds to an emptying stroke of the pistons, ¶0070-¶0072) to at least one outlet port (16), characterized by a switching element of the valves 2 comprising inlet and outlet transfer chambers of the pump (13,15, element 13 is the inlet transfer chamber, element 15 is the outlet transfer chamber) which are connected by means of inlet and outlet connection ports (17,17’, element 17 is the inlet connection port and spatially connects the inlet transfer chamber 13 to the outlet transfer chamber 15, element 17’ is the outlet connection port and spatially connects the outlet transfer chamber 15 to the inlet transfer chamber 13) which are situated in the switching element of the valves (as seen in Figs 7a-7d, elements 13,17,15,17’ are situated in the switching element of the valves 2).
Regarding Claim 5: Navarro US 2015/0147210 does disclose the limitations: in which an outlet flow rate (i.e. outlet flow rate from the pump) is preferably continuous and even (¶0013 the outlet flow rate is preferably continuous, uninterrupted and pulsation-free).
Regarding Claim 8: Navarro US 2015/0147210 does disclose the limitations: in which linear displacements of the pistons are independent of one another (as seen in Figure 11 pistons 5,5’ have different linear displacement at different times, thus the linear displacements of the pistons 5,5’ in the prior art of Navarro are independent of one another).
Regarding Claim 9: Navarro US 2015/0147210 does disclose the limitations: in which parts of the interchangeable fluidic module are made of plastic and disposable (in the prior art of Navarro, ¶0011, ¶0015, and ¶0100 state that the constituent elements (i.e. parts) of the pump are plastic and disposable).
Regarding Claim 10: Navarro US 2015/0147210 does disclose the limitations: in which a sum of reduced flow rates (i.e. nominal flow rate 60 from 0-45 degrees in Fig 11, ¶0073) of emptying start (i.e. low flow rate 61 in Fig 11 from 0-45 degrees is a reduced flow rate of an emptying start segment, Fig 11, ¶0073) and emptying end segments (i.e. low flow rate 61’ in Fig 11 from 0-45 is a reduced flow rate of an emptying end segment, Fig 11, ¶0073) corresponds to a nominal flow rate (i.e. nominal flow rate 60) of an emptying segment (i.e. emptying segment between 0 and 45 degrees in Fig 11).
Regarding Claim 12: Navarro US 2015/0147210 does disclose the limitations: in which the two pumping chambers (18,21 /18’,21’) expel the fluid simultaneously to the outlet port (¶0013 - after the other chamber has been filled completely and changed over from the inlet port to the outlet port, both chambers discharge simultaneously to the outlet port, ¶0073-¶0081, e.g from 180-225 degrees, ¶0077) over a segment (i.e. a segment corresponding to 180-225 degrees) of a cam groove (cam groove = groove generally indicated by element 10 in Fig 6, ¶0072-¶0073, Fig 7d, Fig 10) of a rotor (rotor 3,6,6’ has guide elements 6,6’ (Fig 5) which follow the cam groove of cam 10 which causes the pistons to move, ¶0068-¶0081).
Regarding Claim 13: Navarro US 2015/0147210 does disclose the limitations: in which a seal 4 between movable (i.e. movable part = element 3) and fixed parts (i.e. fixed part = element 2) of the interchangeable fluidic module (sealing element 4 is located between movable and fixed parts of the claimed interchangeable fluidic module, ¶0071) is produced with at least one elastomer (the sealing elements (e.g. sealing element 4) are elastomer ¶0100).
Regarding Claim 14: Navarro US 2015/0147210 does disclose the limitations: in which the switching element of the valves 2 is cylindrical (as seen in Fig 5, 6, and 7 element 2 is cylindrical).
Regarding Claim 15: Navarro US 2015/0147210 does disclose the limitations: in which the inlet port 14 and/or the outlet port 16 are placed on the switching element of the valves (as seen in Fig 6, elements 14 and 16 are placed on element 2).
Regarding Claim 17: Navarro US 2015/0147210 does disclose the limitations: in which the two cylinder blocks (Attached Figure 3) are produced in a single piece (as seen in Fig 7c and Attached Figure 3, the two cylinder blocks are produced in a single piece).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/JOSEPH S. HERRMANN/Examiner, Art Unit 3746